DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to application field on 1/25/2021, wherein claims 1-20 are pending.  This office action is a continuation of 16/129961 (issued as patent 10901790), which is a continuation of 14/150179 (issued as patent 10140156), which is a divisional of 11/830199 (issued as patent 8959516).  The claimed limitations are given priority date of 2007/07/30 based on the disclosure of application 11/830199.

Specification
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Patent Electronic System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
Cross-reference to related applications is missing directly related parent/grandparent applications, and latest status of related applications are missing.  Correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US Patent 10901790. Although the claims at issue are not identical, they are not patentably distinct from each other.
An exemplary mapping of the claims are shown below:
Reference Patent
Instant Application 
1. In an electronic trading system comprising a plurality of computing nodes including at least one gateway processing node for receiving requests and a plurality of execution venue nodes for executing trades, a method for handling multileg requests, the method comprising:

receiving, by the at least one gateway processing node, a multileg request for executing a trade transaction, wherein the multileg request comprises a plurality of legs, wherein each leg of the multileg request comprises a request to execute a different trade transaction;



determining, by at least one computing node of the plurality of computing nodes performing a computational analysis, which leg among the plurality of legs of the multileg request is less likely to execute immediately;

designating as a primary leg, by the least one computing node of the plurality of computing nodes, the leg which is determined less likely to execute immediately;

designating, by the at least one computing node of the plurality of computing nodes, each leg of the multileg request, other than the primary leg, as a secondary leg;

in response to the designating of the primary leg and the secondary legs;

placing the primary leg and the secondary legs in associated request queues of associated execution venue nodes which handle the trade transactions associated with the primary and secondary legs;

in response to a secondary leg of the multileg request reaching a front of the associated request queue prior to the primary leg reaching a front of the associated request queue, setting aside the secondary leg and not placing the secondary leg in an order book for attempting to match the secondary leg to a pending trade transaction;

in response to the primary leg reaching the front of the associated request queue, attempting to match the primary leg to a pending trade transaction in an order book; and

in response to finding a match between the primary leg and a pending trade transaction;

attempting to match each of the secondary legs to pending trade transactions; and

executing the primary leg and each of the secondary legs of the multileg request in response to each of the secondary legs having been matched to pending trade transactions,

wherein attempting to match each of the secondary legs to pending trade transactions comprises:

attempting to match a given secondary leg of the multileg request to a pending trade transaction;

in response to finding a match between the given secondary leg and a pending trade transaction, reporting the match of the given secondary leg to an execution venue node handling the execution of the primary leg of the multileg request; and
in response to not finding a match between the given secondary leg and a pending trade transaction:

 reporting the non-matching between the given secondary leg and a pending trade transaction to the execution venue node handling the execution of the primary leg of the multileg request;

 discarding the found match between the primary leg and the pending trade transaction;

 designating the primary leg as a new secondary leg and setting aside the new secondary leg;

 designating the given secondary leg as a new primary leg; and

 maintaining the new primary leg on an order book for subsequent matching to a pending trade transaction.
1. In an electronic trading system comprising a plurality of computing nodes including at least one gateway processing node for receiving requests and a plurality of execution venue nodes for executing trades, a method for handling multileg requests, the method comprising:

receiving, by the at least one gateway processing node, a multileg request for executing a trade transaction, wherein the multileg request comprises a plurality of legs, wherein each leg of the multileg request is associated with a different tradable entity and comprises a request to execute a trade transaction for the tradable entity associated with the leg;

determining, by at least one computing node of the plurality of computing nodes performing a computational analysis, which leg among the plurality of legs of the multileg request is less likely to execute immediately;

designating as a primary leg, by the least one computing node of the plurality of computing nodes, the leg which is determined less likely to execute immediately;

designating, by the at least one computing node of the plurality of computing nodes, each leg of the multileg request, other than the primary leg, as a secondary leg;

in response to the designating of the primary leg and the secondary legs;

placing the primary leg and the secondary legs in associated request queues of associated execution venue nodes which handle the trade transactions associated with the primary and secondary legs;

in response to a secondary leg of the multileg request reaching a front of the associated request queue prior to the primary leg reaching a front of the associated request queue, setting aside the secondary leg and not placing the secondary leg in an order book for attempting to match the secondary leg to a pending trade transaction;

in response to the primary leg reaching the front of the associated request queue, attempting to match the primary leg to a pending trade transaction in an order book; and

in response to finding a match between the primary leg and a pending trade transaction;

attempting to match each of the secondary legs to pending trade transactions; and

executing the primary leg and each of the secondary legs of the multileg request in response to each of the secondary legs having been matched to pending trade transactions.


While the instance application claims “each leg of the multileg request is associated with a different tradable entity and comprises a request to execute a trade transaction for the tradable entity associated with the leg”, while the reference patent teaches “each leg of the multileg request comprises a request to execute a trade transaction”. They are not patentably distinct from each other because the reference patent teaches each leg of the multileg request is placed in respective request queues associated with the execution venue nodes, and each queue corresponds to a different tradable entity.  Thus, it is obvious to a person of ordinary skill in the art before the effective filing date of the application to recognize that each leg of the multileg request can be associated with different tradable entities because doing so allows for multileg requests associated with different entitys to be in a associated request queue to perform the specific trade.  Remaining limitations of the present claim 21 are anticipated by the reference Patent claim 1.  
In addition, claims 9 and 17 contain similar limitations as claim 1 above, thus they are similarly made obvious by the reference patent.
Furthermore, claims 2-6, 10-14, 18 contain limitations that are either present in reference patent’s independent claims 1, 6, and 11 and/or dependent claims 2-5, 7-10, and 12-14 of reference patent, do not include additional features that renders the instant application non-obvious in view of the reference patent.
While claims 7, 15, and 19 include “…determining….relative frequencies with which groups of tradable entities are associated with a same multileg request, in response to determining that a group of tradable entities is frequently associated with the same multileg request, storing order book state information associated with said give n group …on a same execution venue node…and assigning said same execution venue node to handle execution of multileg requests which comprise give group of tradable entities…”.  They are not patentably distinct from each other because it is well known and common in the art of linked order processing to include determining relative frequencies of groups of type of entities associated with a same request and in response to said determining they occur frequently, assign processing of said types of tasks to the same processing notes (Bhanot et al. US PGPUB 2006/0101104, Abstract, lines 3-6, paragraph 19 lines 5-9, and paragraph 56, lines 6-10, paragraph 128 lines 7-13) and it is an obvious feature to incorporate because doing so minimizes communication cost for executing multiple interdependent tasks.  Thus, it is an obvious functional feature.  Remaining limitations of the claims 7, 15, and 19 are anticipated by the reference patent.
While claims 8, 16, and 20 claims persistently maintaining transaction logs for each tradable entity and maintaining a log of the confirmed trade transactions up to a trade transaction and recovery of system failure.  They are not patentably distinct from the reference patent because it is well known and common in the art of linked order processing to include maintaining different types of transaction logs, and recovery from failure of system nodes (Callaway et al. (US PGPUB 2008/0126853, Abstract, and paragraph 37;  Keith (US PGPUB 2007/0005487, at paragraphs 226, 277, 280-281) .  and it is an obvious feature to incorporate because doing so improves the roubustness of the system’s uptime.  Thus, it is an obvious functional feature.  Remaining limitations of the claims 8, 16, 20 are anticipated by the reference patent.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claims are unclear and indefinite:
As for claim 1, it is unclear if the highlighted portion of “…placing the primary leg and the secondary legs in the associated request queues …which handle the trade transactions associated with the primary and secondary legs” is same or different from  “each leg of the multileg request …comprises a request to execute a trade transaction for the tradable entity associated with the leg.” and rendering it unclear what is the basis of placing the legs.  For the purpose of examination, Examiner assume placing the legs in associated request queues …which handles the trade transactions for corresponding the tradable entity.
As for claim 1, it is unclear if the claim is referring to a same or different order book with claiming “…not placing the secondary leg in an order book ….to a pending trade transaction…” and “…match the primary leg to a pending trade transaction in an order book…” If they are different order books, request to rename the terms to clarify and distinguish them explicitly is required, and if they are the same order book, antecedent basis correction is needed.  For the purpose of examination, Examiner assume each leg is executed in their own respective order books, 
As for claim 1, it is unclear if a pending trade in “match the secondary leg to a pending transaction” and “match the primary leg to a pending trade transaction” are same or different pending transactions.  In addition, it is also unclear if the pending trade  transaction in “match the primary leg to a pending trade transaction in an order book” is same or different than “the primary leg and a pending transaction”.  For the purpose of examination, Examiner assume “secondary leg to a pending trade transaction”’s pending trade transaction is in a corresponding order book that is different than the order book that correspond to the primary leg’s matching.  Moreover, it is assumed that the pending trade transaction in an order book is same as the one in “…in response to finding …a pending trade transaction”.  
As for claims 9 and 17, they contain similar defect as claim 1 above.  Thus, they are rejected under the same rationales.
As for claims 2-8, 10-16, and 18-20, they are rejected for failure to cure the defect of the claim upon which they depend.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because claimed invention is directed to non-statutory subject matter.

Claim 1 is directed to an abstract idea without significantly more:
 Claim 1 recites in part: “…receiving, by the at least one gateway processing node, a multileg request for executing a trade transaction, wherein the multileg request comprises a plurality of legs, wherein each leg of the multileg request is associated with a different tradable entity and comprises a request to execute a trade transaction for the tradable entity associated with the leg; determining, by at least one computing node of the plurality of computing nodes performing a computational analysis, which leg among the plurality of legs of the multileg request is less likely to execute immediately; designating as a primary leg, by the least one computing node of the plurality of computing nodes, the leg which is determined less likely to execute immediately; designating, by the at least one computing node of the plurality of computing nodes, each leg of the multileg request, other than the primary leg, as a secondary leg; in response to the designating of the primary leg and the secondary legs; placing the primary leg and the secondary legs in associated request queues of associated execution venue nodes which handle the trade transactions associated with the primary and secondary legs; in response to a secondary leg of the multileg request reaching a front of the associated request queue prior to the primary leg reaching a front of the associated request queue, setting aside the secondary leg and not placing the secondary leg in an order book for attempting to match the secondary leg to a pending trade transaction; in response to the primary leg reaching the front of the associated request queue, attempting to match the primary leg to a pending trade transaction in an order book; and in response to finding a match between the primary leg and a pending trade transaction; attempting to match each of the secondary legs to pending trade transactions; and executing the primary leg and each of the secondary legs of the multileg request in response to each of the secondary legs having been matched to pending trade transactions.” 
These limitations as drafted, recite receiving a financial securities trading request which is parsed and matched with other requests that can be performed in the human mind with the aid of pen and paper through observation, evaluation, judgment based on basic financial transaction rules.  In another word, the present limitations are directed toward mental process traditionally performed by financial exchange floor traders in a traditional physical exchange floor, and nothing in the claim element precludes the step from practically being performed in the mind and/or with the aid of pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements: "electronic trading system …plurality of computing nodes…receiving, by the at least one gateway processing node…designating…by the at least one computing node….of the plurality of nodes…”  are recited at a high-level of generality such that it amounts no more than automation of human mental processes on generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “an electronic trading system comprising a plurality of computing nodes including at least one gateway processing node…” are well-understood, routine, conventional activity.  See MPEP 2106.05(d).  As such, claim 1 is not patent eligible.   
Claim 9 and 17 is not patent eligible for the same reasons given for claim 1.  wherein the “a computer program product”  and “a system” are merely a generic computer component for applying the abstract idea, thus fails to integrate the judicial exception into a practical application, nor an inventive concept.

Claims 2-8, 10-16 and 18-20 fail to recite any limitations that integrate the judicial exception of claims 1, 9, and 17 into a practical application nor amounts to significantly more than the abstract idea. Claims 2-6, 10-14, and 18-19 recite limitations that further describe or define details of the mental process steps recited in claims 1, 9 and 17, including where/when to store information or perform the mental process.  

Additionally, claim 7-8, 15-16, and 20 recites conventional storage devices to store information and retrieve backup information steps to be both conventional and insignificant extra-solution activities.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN X LU whose telephone number is (571)270-1233.  The examiner can normally be reached on M-F 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN X LU/
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199